Citation Nr: 0204219	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  00-09 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hypertension, hepatitis C, and 
splenomegaly, all claimed to have resulted from VA 
hospitalization or medical or surgical treatment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from May 1953 to July 1954.

In April 1995, he claimed that he contracted hepatitis C 
during, or as a result of, April 1990 VA hospitalization and 
surgery.  In addition, in a January 1998 statement, the 
veteran claimed he contracted hepatitis, and that his spleen 
became enlarged, as a result of May 1989 VA medical 
treatment.  In an October 1996 letter, his representative 
said that medical records enclosed were submitted to support 
the veteran's claim for compensation pursuant to section 1151 
for liver and spleen disorders and hypertension.  This case 
comes to the Board of Veterans' Appeals (Board) from an April 
1999 decision by the New York, New York, Regional Office (RO) 
that denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 for hepatitis C, splenomegaly, and hypertension.

In a June 1997 letter from his representative, the veteran 
claimed section 1151 benefits for hearing loss and tinnitus 
due to medication prescribed by VA physicians.  Also, at a 
December 1997 RO hearing, the veteran contended that 
ibuprofen prescribed by VA physicians aggravated his 
hypertension.  Those matters are referred to the RO for 
appropriate action.

On his May 2000 Substantive Appeal, VA Form 9, the veteran 
requested a travel Board hearing.  One was scheduled in 
November 2001, but he failed to appear for it.  The case is 
now before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's blood pressure was elevated in November 
1988 and hypertension was diagnosed in 1989.

2.  The veteran underwent a VA thallium-technetium scan of 
his neck in May 1989.

3.  The veteran underwent an April 1990 VA parathyroid 
exploration during which an adenoma was removed.

4.  The veteran tested positive for hepatitis C in November 
1993, October 1996 computerized tomography demonstrated 
hepatomegaly, and an April 1998 liver biopsy was abnormal.

5.  July 1995 sonography, and October 1996 computerized 
tomography, demonstrated splenomegaly.

6.  The veteran does not have hypertension, hepatitis C, or 
splenomegaly, as a result of VA hospitalization or medical or 
surgical treatment.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 is 
not warranted for hypertension, hepatitis C, or splenomegaly.  
38 U.S.C.A. § 1151, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.358, 3.800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In the earliest VA treatment record of record, dated in 
November 1988, the veteran reported that he blacked out in 
the subway in September.  His blood pressure was 160/110.  He 
said he had been a paramedic and checked his blood pressure 
at home, and it had always been normal until September but, 
since then, had been elevated.  He denied histories of 
cardiac and renal disease and heavy alcohol consumption.

Blood pressure was elevated again in January 1989 and 
antihypertensive medication was prescribed.  In March, it was 
noted that routine blood tests in November 1988 showed 
elevated calcium and low phosphorus.  Repeat tests also 
showed calcium elevated, and the veteran reported that he had 
been diagnosed with urinary stones on several occasions 
between 1972 and 1988.  May 1989 blood tests showed 
parathyroid hormone elevated, and the veteran underwent a 
thallium-technetium scan the results of which were consistent 
with parathyroid adenoma.  A July 1989 treatment record noted 
that blood pressure was inadequately controlled, and that an 
endocrinology workup was consistent with primary 
hyperparathyroidism.

A November 1989 VA examination report noted that the veteran 
was being followed for hypertension.  Blood pressure was 
140/96, had been inconsistently elevated during the preceding 
year, and atenolol had been prescribed but not consistently 
taken.  An October 1989 stress test done elsewhere was 
reportedly negative.  The veteran admitted to heavy alcohol 
consumption in the past, but not during the preceding year.  
He was also being followed for hypercalcemia seen on repeated 
tests.  The veteran said he had been previously diagnosed 
with kidney stones and had passed a stone in 1988.  Blood 
tests showed elevated calcium and low phosphorus.  Results of 
a radionuclide scan of his neck had been compatible with a 
parathyroid adenoma, and he had been offered, but refused, 
surgery.  Blood tests also showed elevated serum glutamic-
oxaloacetic transaminase (SGOT), a liver enzyme.  The 
impression included hyperparathyroidism, a probable 
parathyroid adenoma, a history of urinary stones possibly 
related to hypercalcemia and hypercalciuria, and hypertension 
possibly related to alcohol use.  The veteran was again 
urged, and again refused, to have parathyroid surgery.

In April 1990, the veteran was admitted to a VA hospital 
where he underwent a parathyroid exploration, described in 
records as "uncomplicated," and removal of a parathyroid 
adenoma.

VA records dated in May and July 1990 showed that blood 
pressure was 126/90 and 110/70, respectively.  Blood tests 
for calcium and phosphorus were nearly normal.  Blood tests 
in July and August showed SGOT and gamma-
glutamyltranspeptidase (GGTP), another liver enzyme, 
elevated.  In September, blood pressure was 120/90 and liver 
enzymes, and total bilirubin, were elevated.  In October 
1990, blood pressure was 145/100.

At a January 1991 VA examination, blood pressure was elevated 
and the examiner noted that medication had not controlled it.  
Serum calcium had been within normal limits since parathyroid 
surgery in April 1990.  There was slight liver function 
abnormality that the examiner suggested that was due to past 
alcoholism.

At a July 1991 VA examination, blood pressure was 130/90 and 
140/90.  Blood tests showed elevated globulins (total protein 
8.5 less albumin 4.2) and bilirubin, and diagnoses included 
hypertension, under treatment, and hyperbilirubinemia.

Liver enzymes and total bilirubin were elevated in May 1992 
blood tests.

Blood tests in February and June 1993 showed liver 
abnormality, and blood tests in November 1993 were positive 
for hepatitis C antibodies.

In a January 1994 letter, a VA physician said he had seen the 
veteran regularly for about five years and that, although 
readings had varied, his liver enzymes had been consistently 
abnormal.  The doctor noted the November 1993 blood tests and 
said that, since those tests, the diagnosis had been chronic 
hepatitis C.

The platelet count was low, and bilirubin and liver enzymes 
were elevated, in March 1994 and March 1995 blood tests.

In an April 1995 statement, the veteran contended that he had 
hepatitis C as a result of anesthesia used during his April 
1990 parathyroid surgery.

VA sonography in July 1995 showed splenomegaly.  Blood tests 
showed elevated liver enzymes and total bilirubin.

In an August 1995 statement submitted on a VA Form 9, the 
veteran contended that his hepatitis C resulted from the 1990 
surgery, but did not specifically attribute it to the 
anesthesia used.

February 1996 blood tests showed elevated liver enzymes and 
total protein and low platelet count.

October 1996 VA computerized tomography of the veteran's 
abdomen showed slight enlargement of the caudate lobe of the 
liver, but no other evidence of cirrhosis, and splenomegaly.  
Sonography that month showed calculus consistent with 
cholelithiasis.  Blood tests showed elevated liver enzymes 
and a low platelet count.

At a May 1997 VA examination, past medical history included 
hepatitis C diagnosed in November 1993 and cholelithiasis 
diagnosed in October 1996.  Currently, the veteran complained 
of right upper quadrant pain.  Blood tests showed elevated 
SGOT, GGTP, and serum glutamate pyruvate transaminase (SGPT) 
(another liver enzyme), elevated alphafetoprotein (seen in 
nonmalignant liver disease), and a low platelet count (seen 
in splenomegaly).  The examiner reviewed the file and said 
that medications, including anesthesia, used during the 
veteran's April 1990 surgery did not cause hypertension or 
his liver or spleen conditions.

Subsequent blood tests produced similar results.

At a December 1997 hearing, the veteran submitted dictionary 
definitions of thallium and technetium and, in his testimony, 
contended that those substances, which were used in a scan he 
had at a VA hospital, damaged his liver and spleen.  He also 
contended that he contracted hepatitis in a VA hospital.  In 
that regard, he said he was in a ward with patients who had 
undergone amputations, that he used a "house" razor on two 
occasions and cut himself, that he gave a patient a trim and 
used the same scissors to trim his own hair, that the 
hospital staff included many immigrants who were not tested 
for hepatitis, and that, when he took a shower after other 
patients bled on the floor of the shower room, he may have 
absorbed their blood through his pores.  The veteran admitted 
he had hypertension, but not a liver or spleen disorder, 
before the April 1990 parathyroid surgery.  He said felt well 
after the surgery but, in June 1990, began to have right 
upper quadrant pain and to retain fluid and gain weight.  He 
said that, though he complained of right upper quadrant pain 
for some time, he was not tested for hepatitis until 1993.  
Later, he had a sonogram of the abdomen that showed an 
enlarged liver and spleen.  He said he had been told that the 
liver disorder caused the spleen to enlarge and that the 
spleen disorder would cause a disorder manifested by a low 
platelet count.

In a January 1998 letter, the veteran detailed the 
circumstances of his May 1989 VA thallium scan, again quoted 
the dictionary definitions of thallium and technetium, 
related the circumstances of his April 1990 VA 
hospitalization, and again recited the possible ways in which 
he might have contracted hepatitis C during the 1990 VA 
hospitalization.

The veteran's liver was abnormal by an April 1998 VA biopsy.

After a June 1998 VA examination, diagnoses included chronic 
hepatitis C and thrombocytopenia.  The examiner said that 
neither hypertension, hepatitis, nor a spleen disorder 
resulted from the veteran's April 1990 VA hospitalization or 
surgery.

In an August 1998 response to an RO query, the chief of the 
compensation and pension unit at the VA hospital noted that 
the veteran's hypertension was diagnosed before his April 
1990 VA hospitalization and surgery, and that blood tests 
showed liver abnormality before the April 1990 VA 
hospitalization.  Since the veteran had hypertension and a 
liver abnormality before the April 1990 VA hospitalization 
and surgery, those disorders did not result from VA 
hospitalization and surgery.  The doctor noted that July 1995 
sonography showed splenomegaly which might have resulted from 
hepatitis but not from the April 1990 VA hospitalization and 
surgery.

Analysis

There has been a change in the law during the pendency of 
this appeal and we first turn briefly to that change.  The 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted on 
November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  VCAA identifies and describes 
duties on the part of VA to advise a claimant of the evidence 
needed to substantiate a claim and to help a claimant obtain 
that evidence.  38 U.S.C.A. §§ 5103, 5103A.  All claims filed 
on or after November 9, 2000, or filed before that date but 
not final by that date, are subject to VCAA.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical and 
Statutory Notes (Effective and Applicability Provisions).  
The duties to notify and assist claimants have been 
implemented by a new regulation.  66 Fed. Reg. 45620, 45630-2 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In this case, in addition to the April 1999 decision, the RO 
sent the veteran a March 2000 Statement of the Case (SOC).  
The decision and SOC set out the evidentiary shortcomings of 
his claim while the SOC also set out the applicable law.

The claim file includes VA treatment records, examination 
reports, and medical opinions, as well as letters and 
statements from the veteran and a transcript of his testimony 
at a December 1997 hearing.  In addition, a November 2001 
travel Board hearing was scheduled at his request, but he 
failed to appear for it.  Finally, a December 2001 letter 
advised him that his case was being sent to the Board, and 
invited him to submit any additional evidence he had directly 
to the Board.

In view of the foregoing, the Board finds that VA has 
satisfied the notice and duty-to-assist provisions of VCAA 
and 38 C.F.R. § 3.159.  Further, there are no additional 
tests or opinions indicated.  As such, we turn now to an 
analysis of the evidence and the applicable law.

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto.  Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. §§ 3.358(b)(1), 
(2).  In addition, the additional disability or death must 
actually result from VA treatment, so compensation is not 
payable if the additional disability or death is merely 
coincidental with VA treatment.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. §§ 3.358(c)(1), (2).

Compensation is not payable for the necessary consequences of 
VA treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the 
treatment provided.  Consequences otherwise certain or 
intended to result from treatment will not be considered 
uncertain or unintended solely because it had not been 
determined, at the time consent was given, whether that 
treatment would, in fact, be administered.  38 C.F.R. 
§ 3.358(c)(3).

Earlier interpretations of the statute and regulations 
required evidence of negligence or other fault on the part of 
VA, or the occurrence of an accident or an intervening, 
unforeseen event, to establish entitlement to section 1151 
compensation.  See 38 C.F.R. § 3.358(c)(3) (1994).  Those 
interpretations and the cited regulatory provision were 
invalidated by the United States Court of Appeals for 
Veterans Claims (Court) in the case of Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom. Gardner v. Brown, 
5 F.3d 1456 (Fed. Cir. 1993), aff'd Brown v. Gardner, 513 
U.S. 115, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994).  
Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the foregoing case 
law.  The amendment was made effective November 25, 1991, the 
date the initial Gardner decision was issued.  60 Fed. Reg. 
14222 (Mar. 16, 1995).  The interim rule was later adopted as 
a final rule, 61 Fed. Reg. 25787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the appellant's claims for section 1151 
compensation were filed prior to the effective date of the 
amendment.  Accordingly, the 1997 statutory amendment does 
not apply.  Accordingly, these claims were adjudicated by the 
RO, and have been reviewed by the Board, under the Gardner 
interpretations of 38 U.S.C.A. § 1151 and the interim rule 
issued by the Secretary on March 16, 1995, adopted as a final 
regulation on May 23, 1996.  Thus, if the applicable 
statutory and regulatory criteria are met, these claims could 
be granted without evidence of either fault by VA or an 
intervening event not reasonably foreseeable.

Here, blood tests in 1988 and 1989 showed low phosphorus and 
elevated calcium and parathyroid hormone, and the veteran's 
medical history included urinary stones on several occasions 
since 1972 with the most recent in 1988.  A parathyroid 
adenoma was suspected.  The veteran underwent a radionuclide 
scan of the neck at a VA hospital in May 1989 the results of 
which were consistent with a parathyroid adenoma.  He 
underwent a VA parathyroid exploration, and removal of an 
adenoma, in April 1990.

The veteran's blood pressure was elevated in 1988, and he has 
been diagnosed with, and treated for, hypertension since 
January 1989.  His hypertension preceded, and did not result 
from, the 1989 parathyroid scan or the 1990 VA 
hospitalization and parathyroid surgery.  The August 1998 
letter from the chief of the compensation and pension unit at 
a VA medical center makes the same observation and reaches 
the same conclusion.  Accordingly, section 1151 compensation 
is not warranted for hypertension.

Blood tests were positive for hepatitis C in November 1993, 
and the veteran contends that he contracted it during the 
April 1990 VA hospitalization.  At his December 1997 hearing, 
and in a letter submitted in January 1998, he speculated on 
the possibility that one or more patients with whom he was 
hospitalized in April 1990, or one or more hospital staff, 
had hepatitis C, and also speculated on possible means of 
transmission of the hepatitis virus from the unidentified 
infected patient or patients or hospital staff.  Basically, 
he cited information pamphlets from the "Hepatitis 
Foundation" that outlined means of transmission of the virus 
and then contended that he engaged in similar behavior in the 
hospital.  However, all of his contentions are based on 
speculation that VA hospital staff, or another patient or 
other patients, had hepatitis, and there is no evidence in 
this record, medical or otherwise, that that was the case.

The veteran told VA health care providers that he had been a 
paramedic and had taken his blood pressure at home.  One 
might contend that, as a paramedic, he is a "health care 
professional" and his speculation should be accorded greater 
weight than we accord it here.  However, on a May 1991 VA 
Form 526, he reported that his most recent employment was in 
1974 when he worked for one year for an emergency medical 
service.  That brief employment was well before tests for 
hepatitis C were developed and, in any event, it is not clear 
that such employment, especially as remote and brief as it 
was, qualifies him to determine the etiology of his hepatitis 
C.  Indeed, it is not clear that he has purported to 
determine etiology; instead, he has merely listed the means 
of transmission of the hepatitis virus, contended that he 
engaged in such behavior in a VA hospital, and speculated 
that, while engaging in such behavior, he was exposed to 
someone who was infected with the virus.  When coupled with 
the lack of medical evidence that the veteran was exposed to 
a person in the VA hospital who was infected with the 
hepatitis C virus, such a reasoning process does not lead to 
the conclusion that he contracted hepatitis C during his 1990 
VA hospitalization.

Moreover, in his April 1995 letter, the veteran contended 
that his liver condition was "[c]aused by the use of general 
anesthetic and other drugs which overwhelmed my liver and 
caused further reduction of liver function to its present 
condition."  Such a contention demonstrates his lack of 
medical knowledge as it shows that, until he received the 
information pamphlet on the means of transmission of 
hepatitis C, he was not even aware that it resulted from a 
viral infection.  Accordingly, the veteran's medical 
knowledge of hepatitis C, acquired, as it was, from 
informational pamphlets, is not adequate to establish the 
requisite etiologic relationship to VA hospitalization or 
medical or surgical treatment.

At the December 1997 hearing, and again in his January 1998 
letter, the veteran submitted dictionary definitions of 
thallium and technetium, but it is not clear to what purpose.  
He seemed to contend that thallium and technetium, used in 
his May 1989 parathyroid scan, are dangerous substances, and 
said that they "go to the liver, which is a filter, and then 
the spleen."  However, hepatitis C is a viral infection, a 
fact he acknowledged at the hearing and in his statement when 
he attempted to show possible means in which he may have been 
infected, so the parathyroid scan could not have caused his 
hepatitis C.  Thus, his purpose in submitting the definitions 
of thallium and technetium is not clear.

He contended that thallium and technetium "go right to your 
liver and your spleen" and suggested that they harmed his 
liver and spleen in some unspecified manner and to some 
unspecified extent.  Splenomegaly was noted on July 1995 
sonography.  However, there is no medical evidence of record 
that suggests that splenomegaly resulted from the parathyroid 
scan conducted six years earlier.  Indeed, there is no 
medical evidence of record that suggests any kind of adverse 
effect on the liver or spleen from the parathyroid scan.  
Further, the August 1998 letter from the chief of the 
compensation and pension unit at a VA medical center noted 
that splenomegaly may have resulted from the veteran's 
hepatitis infection.  Finally, though the veteran's platelet 
count is low, thrombocytopenia has not been diagnosed, and 
there is no medical evidence of record that splenomegaly has 
resulted in a disabling condition.  Though it is not clear 
that he has a compensable spleen disability, the 
preponderance of the evidence shows that his splenomegaly did 
not result from VA hospitalization or medical or surgical 
treatment, and section 1151 compensation is not warranted.

In sum, the veteran's hypertension preceded his VA 
hospitalization and surgery, and there is no medical evidence 
in this record that he has hepatitis C or splenomegaly, or 
any other current liver or spleen disorder, as a result of 
the 1989 VA parathyroid scan or the 1990 VA hospitalization 
or surgery.



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
hypertension, hepatitis C, and splenomegaly, all claimed to 
have resulted from VA hospitalization or medical or surgical 
treatment, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meantime, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with the VA General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

